Appeal from an order of the Supreme Court, Chautauqua County (James H. Dillon, J), entered July 13, 2009 in a personal injury action. The order denied the motion of defendant for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by Violet Atkins (plaintiff) when she allegedly tripped and fell on a sidewalk on property owned by defendant. We conclude that Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. “It is well established . . . that ‘[a] moving party *1460must affirmatively [demonstrate] the merits of its cause of action or defense and does not meet its burden by noting gaps in its opponent’s proof ” (Dodge v City of Hornell Indus. Dev. Agency, 286 AD2d 902, 903 [2001]; see e.g. Hunley v University of Rochester Strong Mem. Hosp., 294 AD2d 923 [2002]; Donohue v Seven Seventeen HB Buffalo Corp., 292 AD2d 786 [2002]). We conclude that “[defendant failed to meet its initial burden of establishing as a matter of law that it was not negligent... or that its alleged negligence was not a proximate cause of plaintiff’s injuries” (Hunley, 294 AD2d 923 [2002]; see also Kanney v Goodyear Tire & Rubber Co., 245 AD2d 1034, 1036 [1997]; cf. McGill v United Parcel Serv., Inc., 53 AD3d 1077 [2008]). In any event, we agree with plaintiffs that they alleged facts in opposition to the motion from which defendant’s negligence may reasonably be inferred and thus that they raised a triable issue of fact sufficient to defeat the motion (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Present — Scudder, P.J., Peradotto, Lindley and Gorski, JJ.